I concur in the conclusion announced by the majority, that appellants have not shown such interest in the matters in controversy as gives them the right to intervene and question the regularity or validity of the public service commission order; and, hence, the judgment of the circuit court denying such intervention and refusing to grant certiorari should be affirmed.
I am not, however, of opinion that the granting of rebates and the forgiving of indebtedness incurred for current furnished by a utility is within the rate-making power and the power of classification of the public service commission. Such forgiveness or rebate can only be made by and through the consent of the utility. To force a utility to grant such rebate would be taking private property without due process of law. The indebtedness earned by furnishing current to domestic and other users is income and property; and the granting of such rebate is, in my opinion, prohibited by statute. If, as contended by the appellants, the order is a prohibited rebate, contrary to public policy and the statute affecting the general public, the matter is one for the state acting through its attorney general. State ex rel. Carmichael, Atty. Gen., v. Bibb et al., 234 Ala. 46, 173 So. 74.